[secondamendmenttosuzanne001.jpg]
      SECOND AMENDMENT TO EMPLOYMENT AGREEMENT This Second Amendment to
Employment Agreement (“Second Amendment”) is made by and between Suzanne M.
Grimes (“Executive”) and Cumulus Media Inc. (“Company”) on this 26th day of
January, 2018. WHEREAS, Executive and Company are parties to that certain
Employment Agreement dated December 13, 2015, as amended by that First Amendment
to Employment Agreement dated March 30, 2016 (collectively, the “Agreement”);
WHEREAS, the Parties wish to modify the terms of the Agreement in accordance
with the terms hereof; and WHEREAS, this Second Amendment, once executed by the
Parties, shall be incorporated into the Agreement; NOW THEREFORE, the Parties in
consideration of the mutual promises set forth herein, hereby agree as follows:
1. The first sentence of Section 3 is deleted in its entirety and the following
is inserted in lieu thereof: “The term of Executive’s employment by the Company
under this Agreement (the “Employment Period”) shall commence on January 3, 2016
and shall continue until July 31, 2020.” 2. Section 4.1 of the Agreement is
deleted in its entirety and the following is inserted in lieu thereof: “4.1
Salary. During the period beginning on the date hereof until July 2, 2018, the
Company shall pay to Executive salary at a rate of $600,000 per annum, less all
legally required and previously authorized deductions, payable semi-monthly or
on such other payment schedule as shall be applied to all similarly situated
employees, for work performed during the regular preceding pay period (“Base
Salary”). For the period beginning on July 3, 2018 and continuing through July
31, 2020, the rate upon which the Base Salary will be calculated shall be
$650,000 per annum.” 3. Section 4.2.2 of the Agreement is deleted in its
entirety and the following is inserted in lieu thereof: “4.2.2 At the end of
each calendar year during the Employment Period, Executive shall be eligible to
receive an annual bonus in a target amount of eighty percent (80%) of
Executive’s Base Salary. Notwithstanding anything to the contrary contained
herein, with regard to calendar year 2018, the annual bonus target amount shall
be $500,000. Each calendar year during the term of this Agreement,



--------------------------------------------------------------------------------



 
[secondamendmenttosuzanne002.jpg]
    at the sole election of the Chief Executive Officer, the Chief Executive
Officer will propose to the Compensation Committee of the Board of Directors of
the Company an executive incentive plan (“EIP”) that establishes the bases upon
which bonus decisions for such Executive are to be made for that year. Such
bases may include, without limitation, the achievement of performance
criteria/goals relating to Executive, the various Job Duties of Executive,
and/or the performance of the Company as a whole, as such criteria and goals are
determined each year in good faith by the Chief Executive Officer. In the event
that the Compensation Committee approves an EIP proposed by the Chief Executive
Officer, such EIP shall be the basis upon which any bonus is awarded to
Executive for that year. If the Compensation Committee does not approve an EIP
for any given year, or the Chief Executive Officer elects not to propose one,
the bases for awarding a bonus to Executive for that year shall be governed by
the bonus provisions of this Agreement that were in effect immediately prior to
January 1, 2016. There will be no annual bonus eligibility with respect to
services rendered by Executive in calendar year 2015.” 4. A new 4.2.3 is hereby
inserted to the Agreement as follows: “4.2.3. At the end of each calendar year
during the Employment Period, Executive shall be eligible to receive an
additional annual bonus in a target amount of twenty percent (20%) of
Executive’s Base Salary (the “Corporate Marketing Bonus”). Such Corporate
Marketing Bonus shall be payable in the event that the Company achieves certain
financial and strategic goals relating to its corporate marketing initiatives
that are mutually agreed upon by the Company’s Chief Executive Officer and
Executive, provided, however, that if such goals cannot be mutually agreed upon,
then Executive shall not be eligible for such bonus. Moreover, the Corporate
Marketing Bonus shall only be payable to Executive in the event that the Company
achieves the performance goal(s) established for the Company as a whole pursuant
to Section 4.2.2 above. Notwithstanding anything to the contrary contained
herein, with regard to calendar year 2018, the Corporate Marketing Bonus target
amount shall be $65,000.” 5. Section 4.3 of the Agreement is deleted in its
entirety and the following shall be inserted in lieu thereof: “4.3. Equity
Awards. Executive shall be eligible to receive an annual award of stock options
or restricted shares commensurate with Executive’s role, which award is and
shall be at all times subject to the approval and grant by the Company’s Chief
Executive Officer and Compensation Committee at their sole discretion. Executive
and such awards shall be subject to the terms and conditions of the applicable
equity plans and programs, including, without limitation, the Company’s right to
amend or terminate the plans at any time and without advance notice to the
participants.”



--------------------------------------------------------------------------------



 
[secondamendmenttosuzanne003.jpg]
    6. All capitalized terms used herein, unless given specific definitions in
this Second Amendment shall have the definition ascribed to such terms in the
Agreement. 7. This Second Amendment shall be effective as of February 1, 2018
(the “Effective Date”). Except as expressly amended hereby, the Agreement shall
remain in full force and effect in accordance with its terms. This Second
Amendment may be executed in any number of counterparts, each of which when
taken together shall constitute one and the same original instrument. IN WITNESS
WHEREOF, the parties hereto, intending to be legally bound, have executed this
Second Amendment the day and year indicated herein. COMPANY EXECUTIVE Cumulus
Media Inc. Suzanne M. Grimes



--------------------------------------------------------------------------------



 